

115 HRES 1046 IH: Expressing support for the designation of August 22, 2018, as national “Chuck Brown Day” and honoring his contributions to music and to the District of Columbia.
U.S. House of Representatives
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1046IN THE HOUSE OF REPRESENTATIVESAugust 28, 2018Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of August 22, 2018, as national Chuck Brown Day and honoring his contributions to music and to the District of Columbia. 
Whereas Chuck Brown is known as the Godfather of Go-Go because he was the major architect of the musical genre known as go-go, a unique mix of funk, soul, and Latin party sounds;  Whereas Chuck Brown, who was born on August 22, 1936, and passed away at the age of 75 on May 16, 2012, was a resident of the District of Columbia most of his life;  
Whereas Chuck Brown, who taught himself to play guitar, became a virtuoso singer, songwriter, guitarist, and band leader;  Whereas Chuck Brown’s go-go beat gave the District of Columbia a musical identity of its own and reminds the Nation that Washington, DC, has always been the hometown of talented artists, such as Duke Ellington and Marvin Gaye;  
Whereas Chuck Brown’s musical catalogue spans 22 studio albums over 3 decades;  Whereas Chuck Brown’s hit Bustin’ Loose, with his group, the Soul Searchers, was the top song on the Billboard Top 100 R&B Chart for 4 weeks in 1979;  
Whereas Chuck Brown earned a Grammy nomination in 2010 for the song Love, from his album entitled We Got This, and was awarded a National Endowment for the Arts National Heritage Fellowship in 2005;  Whereas Chuck Brown’s go-go has been passed from generation to generation with undiminished popularity;  
Whereas Chuck Brown influenced jazz, rap, and go-go musicians, such as the bands Trouble Funk, Rare Essence, and Experience Unlimited (also known as E.U.);  Whereas Chuck Brown was so committed to securing statehood and equal voting rights for the residents of the District of Columbia that he played a concert on a very hot, humid day on the United States Capitol grounds in 2010;  
Whereas the District of Columbia has named a street located near the historic, modernized Howard Theatre for Chuck Brown;  Whereas the District of Columbia has named a park located at 2901 20th Street, NE, for Chuck Brown;  
Whereas Chuck Brown is admired for having risen from humble beginnings and overcoming time in prison to become a devoted father and family man;  Whereas Chuck Brown was a great, multitalented musician who brought joy through his music, never stopping until his death; and  
Whereas August 22, 2018, is Chuck Brown’s birthday: Now, therefore, be it That the House of Representatives—
(1)supports the designation of Chuck Brown Day; and (2)honors Chuck Brown’s contributions to music and to the District of Columbia. 
